internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-164346-02 date june re legend taxpayer a b c d e trust x y dear this is in response to your letter dated date in which you request rulings regarding the effect of the creation of the proposed charitable_lead_trust for federal gift and income_tax purposes taxpayer proposes to create an irrevocable_trust trust to continue for a period of years for the benefit of charitable organizations the remaindermen are to be taxpayer’s children taxpayer will transfer to trust cash and property valued at dollar_figurex at the date of contribution a and b will serve as trustees article second paragraph a subparagraph of trust provides that up to and including that date thirty years from the date of execution of trust the trustees are to distribute in cash or in_kind valued at the date of distribution or partly in each an annuity of dollar_figurey per year to qualified charities in such proportions or all to one as the trustees shall select the annuity is to commence from the date of execution of trust and be paid not less frequently than annually if trust is executed on a day that the first fiscal_year will not be a full year or if the termination_date is other than the end of a plr-164346-02 year the amount distributable for the first year or the last year will be determined as a pro_rata portion of the annuity amount for each taxable_year the annuity amount will be paid from current income and to the extent current income is insufficient from accumulated income and to the extent accumulated income is insufficient from principal any income not distributed may be added to principal in the trustees’ sole discretion article second paragraph a subparagraph provides that the annuity interest shall not be commuted or prepaid prior to the termination_date article second paragraph a subparagraph provides that the term qualified charities means only organizations described in sec_170 and sec_2522 of the internal_revenue_code gifts to which qualify for a charitable deduction under both the federal gift_tax and federal_income_tax laws if days before the close of the year the trustees have not selected a qualified charity or charities to which to distribute the annuity or a portion of the annuity the annuity or portion is to be paid in equal shares to two specified charities but only if in each case the charity is then a qualified charity article first paragraph x provides that notwithstanding any other provision of the trust no trustee or other person acting on behalf of the trust shall engage in any act of self-dealing as defined in sec_4941 or corresponding provisions of any subsequent federal tax laws cause any excess business holding as defined in sec_4943 or corresponding provisions of any subsequent federal tax laws to be retained cause any investment to be acquired or retained in a manner that subjects the trust to tax under sec_4944 or corresponding provisions of any subsequent federal tax laws or make any taxable_expenditures as defined in sec_4945 or corresponding provisions of any subsequent federal tax laws article second paragraph b provides that at the termination_date the trustees are to distribute the remaining trust estate in equal shares so as to provide one such share to each of taxpayer’s children a b c d and e her or his heirs personal_representatives and administrators you have requested the following rulings the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 of the gift_tax regulations and a gift_tax deduction will be allowed to taxpayer pursuant to sec_2522 equal to the value of the guaranteed annuity plr-164346-02 the trust will be allowed a deduction under sec_642 each taxable_year in an amount equal to the annuity amount_paid from the trust's gross_income during the taxable_year in accordance with the terms of the trust no portion of the trust's income will be taxable to taxpayer under sec_671 through gift_tax ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed a deduction in the amount of all charitable gifts made during the calendar_year sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift_for example the amount to be paid may be a stated sum for a term sec_25_2522_c_-3 provides that where a charitable interest in the form of guaranteed_annuity_interest is in trust and the present_value on the date of the gift of all income interests for a charitable purpose exceeds percent of the aggregate plr-164346-02 fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be a guaranteed_annuity_interest unless the governing instrument prohibits both the acquisition and retention of assets which would give rise to a tax under sec_4944 if the trust acquired such assets in this case based on the information submitted and the representations made the annuity payable under the terms of trust satisfy the requirements of sec_25 c - c vi a therefore the annuity will be a guaranteed annuity for purposes of sec_2522 accordingly taxpayer will be entitled to a gift_tax deduction under sec_2522 based on the actuarial value of the guaranteed annuity payable to the charities from the trust determined under sec_25_2522_c_-3 as of the date of the gift income_tax rulings sec_642 provides in part that in the case of a_trust there shall be allowed as a deduction in computing its taxable_income any amount of gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee may elect to treat such contribution as paid during such taxable_year sec_681 provides in part that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year further the term unrelated_business_income refers to an amount equal to the amount which if such trust were exempt from tax under sec_501 by any reason of sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds sec_644 provides that if a_trust or another trust to which the property is distributed sells or exchanges property as a gain not more than years after the date of the initial transfer of the property in trust by the transferor and the fair_market_value of such property at the time of the initial transfer in trust by the transferor exceeds the adjusted_basis of such property immediately after such transfer an additional tax is imposed in accordance with sec_642 on the includible gain recognized on such sale_or_exchange sec_644 provides among other things rules for determining the amount of this additional tax the year for which the tax is imposed the amount of the includible gain and the character of the includible gain as well as various special rules and exceptions sec_671 provides the general_rule that in cases in which the grantor or another person is regarded as the owner of any portion of a_trust there shall be included in computing his taxable_income and credits those items of income plr-164346-02 deductions and credits against tax on the trust that are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income and credits against the tax of an individual sec_673 through of subpart e part subchapter_j specify the circumstances under which the grantor or another person is regarded as the owner of a portion of a_trust based solely on the facts as presented in this ruling_request viewed in light of the applicable law and regulations we conclude that except to the extent that trust has unrelated_business_income within the meaning of sec_681 and subject_to the limitations set forth in sec_642 the trust will be allowed a deduction in accordance with sec_642 for the amount of gross_income paid out to charitable beneficiaries described in sec_170 during its taxable_year or by the close of the following taxable_year because the deduction under sec_642 is limited to amounts of gross_income paid for a purpose specified in sec_170 no deduction will be allowed under sec_642 for a distribution from the trust principal whether made in property or money except to the extent that such property or money has been included in the trust's gross_income and provided no deduction was allowed for any previous taxable_year for the amount so paid the trust will be subject_to the rules of sec_644 to the extent such rules would be applicable further based upon the fact as submitted taxpayer will not be treated as the owner of the trust under sec_673 sec_674 sec_676 sec_677 or sec_678 therefore no portion of the trust’s income will be taxable to taxpayer under these provisions the trust does not authorize any power that would cause administrative control of the trust to be considered exercisable primarily for the benefit of taxpayer under sec_675 however whether taxpayer will be treated as the owner of trust under sec_675 will depend upon the circumstances attendant upon the operation of the trust this is a question of fact the determination of which must necessarily be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the area director in which the returns are filed the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or plr-164346-02 any other provision of the code a copy of this letter should be attached to any income or gift_tax returns that the taxpayer may file relating to these matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours chief branch associate chief_counsel george masnik passthroughs and special industries enclosure copy for purposes
